DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/548,987 filed 08/23/2019.
Claims 1-11 are pending in the Application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US Patent 8,643,376).
With respect to claim 1 Ishikawa et al. teaches A battery pack temperature detection system (col. 1, ll.8-10; col. 3, ll.63-67; col. 4, ll.1-2), comprising: 
(battery 13 disposed with plurality of points for measuring voltage and temperature (col. 8, ll.5-7; Fig. 6)); 
a plurality of sampling circuits, wherein each temperature monitoring point is disposed with at least two of the plurality of sampling circuits, and the at least two of the plurality of sampling circuits disposed for one temperature monitoring point are different sampling circuits (plurality of ICs 21'-ICs 25'/sampling circuits  (col. 8, ll.10-12, ll.23-24), wherein one measuring voltage and temperature point is connected to at least two of plurality of ICs 21'-ICs 22'/sampling circuits and at least two of plurality of ICs 21'-ICs 22'/different sampling circuits are connected to one point at anode of BT-11/one measuring voltage and temperature point (Fig. 6)); 
a control module (microcomputer 33' (col. 8, ll.2-3’ Fig. 6)) configured to: 
acquire temperature data of each temperature monitoring point by each of the disposed sampling circuits (microcomputer 33' receives data from ICs 21'-ICs 22'/sampling circuits including temperature sensors 81-85 sending the data for each points of measuring voltage and temperature (col. 8, ll.5-7, ll.10-19, ll.56-58; Fig. 6)), and 
determine a current temperature of the battery pack according to the temperature data to determine whether the temperature of the battery pack exceeds a preset value (microcomputer 33' determines if received data/value of voltage and temperature T1-T5 are true value/preset value (col. 9, ll.9-22)). 
	With respect to claims 2, 4, 7-9 Ishikawa et al. teaches:
Claim 2: wherein the sampling circuit comprises a temperature sensor disposed at a temperature monitoring point and a detection circuit connected with the temperature (col. 8, ll.5-7); and wherein a difference between the sampling circuits is that at least one of a type of the temperature sensor, a connection relationship between the temperature sensor and the detection circuit, and the detection circuit is different (col. 9, ll.9-22; Fig. 6). 
Claim 4: wherein there is at least one special monitoring point among the plurality of temperature monitoring points, each sampling circuit of the special monitoring point/points is connected with at least two analog-digital conversion units in the control module (col. 6, ll.8-12; col. 4, ll.23-26); wherein all sampling circuits of any non-special monitoring point are connected with at least two analog-digital conversion units in the control module (col. 6, ll.49-52); and wherein the non-special monitoring point refers to any temperature monitoring point among the temperature monitoring points except the special monitoring point/points (col. 2, ll.43-53; col. 9, ll.15-22). 
Claim 7: wherein the control module further comprises a processing unit (col. 8, ll.2-4); wherein the analog-digital conversion unit is configured to convert a voltage at an output terminal of the sampling circuit currently performing sampling, and send a converted voltage to the processing unit (col. 8, 59-63); wherein the processing unit is configured to obtain a temperature data at a temperature monitoring point corresponding to the sampling circuit currently performing sampling, according to the converted voltage correspondingly (col. 9, ll.1-4); and the processing unit is further configured to, upon acquiring temperature data of all of the temperature monitoring points, select from the temperature data of all of the temperature monitoring points the highest temperature data as a temperature of the battery pack (col. 7, ll.9-15). 
(col. 10, ll.58-64). 
Claim 9: wherein the processing unit is configured to initiate a corresponding alarming solution according to an interval in which a difference between the temperature of the battery pack and the preset value falls when the temperature of the battery pack exceeds the preset value (col. 10, ll.52-64). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. as applied to claims 1-2 above, and further in view of Tanigawa et al. (US Patent Application Publication 20170179550).

Claim 3: wherein the detection circuit comprises a power supply, a voltage divider unit, a filter resistor and a filter capacitor (paragraphs [0040], [0046]; Fig. 2); wherein a connection relationship between the temperature sensor and the detection circuit specifically is: one terminal of the voltage divider unit and one terminal of the filter resistor are connected together and further connected to a first connecting terminal of the temperature sensor (paragraphs [0042]; Fig. 2); the other terminal of the voltage divider unit is connected to the power supply, the other terminal of the filter resistor and one terminal of the filter capacitor are connected together as an output terminal of the sampling circuit, and the other terminal of the filter capacitor and a second connecting terminal of the temperature sensor are connected together and grounded (paragraphs [0046], [0047]; Fig. 2); or, a connection relationship between the temperature sensor and the detection circuit specifically is: one terminal of the voltage divider unit and one terminal of the filter resistor are connected together and further connected to the first connecting terminal of the temperature sensor, and a second connecting terminal of the temperature sensor is connected to the power supply; the other terminal of the filter resistor and one terminal of the filter capacitor are connected together as an output terminal of the sampling circuit; the other terminal of the filter capacitor and the other terminal of the voltage divider unit are connected together and grounded; and wherein the control module is configured to calculate a temperature of each of the temperature monitoring points by sampling voltages of output terminals of the plurality of sampling circuits.
. 

Claim 5, 6, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. as applied to claims 1, 4 above, and further in view of Banerjee et al. (US Patent Application Publication 20130004811).
With respect to claims 5, 6, 10, 11 Ishikawa et al. teaches limitations of claims 1, 4 from which claims depend. However Ishikawa et al. lacks specifics regarding multiplexer switch module. Banerjee et al. teaches
Claim 5: wherein the system further comprises: a multiplexer switch module, and the control module is configured to connect the plurality of the sampling circuits via the multiplexer switch module (paragraph [0044]; Fig. 10); and wherein the multiplexer switch module comprises a plurality of input ports, and each of the sampling circuits is correspondingly connected to one of the input ports (paragraphs [0044], [0045]). 
Claim 6: wherein there are at least two multiplexer switch modules (paragraph [0045]); wherein each sampling circuit of the special monitoring point/points is connected with the at least two multiplexer switch modules, and the at least two multiplexer switch modules connecting with each sampling circuit of the special monitoring point/points correspond to different analog-digital conversion units respectively (paragraphs [0039], [0045]); and wherein all sampling circuits of any non-special monitoring point are (paragraphs [0040], [0045]). 
Claim 10: wherein the multiplexer switch module further comprises a power supply port for connecting the power supply, and a grounding port for grounding (paragraph [0040]0; and wherein the control module is configured to, when a voltage of the output terminal of the sampling circuit exceeds a preset range, compare the voltage at the output terminal of the sampling circuit with a voltage of the grounding port and a voltage of the power supply port of the multiplexer switch module corresponding to the sampling circuit, to determine whether a preset fault exists in the sampling circuit (paragraphs [0044], [0045]). 
Claim 11: wherein the plurality of temperature monitoring points comprise at least two of a temperature monitoring point at a positive electrode of the battery pack, a temperature monitoring point at a negative electrode of the battery pack and a temperature monitoring point/points in a region between the positive electrode and the negative electrode (paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Banerjee et al. et al. to teach specific subject matter Ishikawa et al. does not explicitly disclose, because the number of sensors in the battery unit can be increased, thus improving the safety of the battery unit (paragraph [0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
04/02/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851